PER CURIAM
 In this workers’ compensation case, claimant seeks judicial review of an order of the Workers’ Compensation Board that affirmed a referee’s decision denying him unscheduled permanent partial disability for his shoulder condition. The referee apparently believed, incorrectly, that only medical evidence could support a finding of permanent disability. On de novo review of both the medical and lay evidence, we find that claimant has failed to sustain his burden of proving that his shoulder disability is permanent.
Affirmed.